Citation Nr: 0408515	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder 
manifested by shortened roots on the lower incisors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1988 to March 1999. 

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The RO, in pertinent part, denied 
entitlement to service connection for a dental disorder.

Jurisdiction of the veteran's claim has been assumed by the 
RO in Waco, Texas.

In May 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In September 2003 the RO most recently affirmed the 
determination previously.

The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC)
In Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to 
service connection for a dental disorder manifested by 
shortened roots on the lower incisors.

The veteran is seeking entitlement to service connection for 
a dental disorder manifested by shortened roots on the lower 
incisors.  He states that his dental problems were caused or 
aggravated by his teeth having been filed down by a dentist 
during service.  He argues that an Air Force dentist removed 
a permanent retainer that had been placed by his orthodontist 
more than four years prior to service.  The veteran has 
explained that his orthodontic tooth movement that lead to 
the shortened roots on his lower incisors was caused by the 
removal of the retainer in service.  He avers that service 
connection should be granted accordingly.  

As noted above, the Board remanded the veteran's claim to 
obtain a medical opinion on several questions, including the 
question of whether the veteran's dental disorder manifested 
by shortened roots on the lower incisors was of congenital or 
developmental etiology.  

The VA staff dentist who answered the Board's remand 
questions in a March 2003 opinion, stated that the veteran's 
dental problems had their origin in a congenital skeletal 
abnormality, a "Class III occlusion."  The examiner opined 
that "the orthodontic treatment may have exacerbated the 
trauma to his front teeth, and it may have made the 
traumatized teeth more susceptible to being loosened if the 
braces were responsible for shortening the roots."  The 
examiner concluded that the "minor incisal grinding that the 
military undertook in its quest to reduce trauma on [the 
veteran's ] lower incisors was unambiguously not to blame for 
his present condition."  

The veteran has challenged the March 2003 opinion offered by 
the VA staff dentist.  Specifically, the veteran states that 
the VA staff dentist failed to take into account the fact 
that it was an Air Force dentist who had removed a permanent 
retainer that had been placed by his orthodontist more than 
four years prior to service, and that he had no problems with 
the permanent retainer or his lower incisors prior to that 
time.  

He claimed that it was only after the removal of that 
permanent retainer at his first in-service duty station that 
he began to experience problems with the lower incisors.  
According to the veteran, the subsequent efforts on the part 
of the Air Force dentists to correct the problem only lead to 
the further instability in his teeth.  He argues that had the 
Air Force dentists simply realized their mistake and replaced 
the permanent retainer, the subsequent enameloplasties and 
super-eruption of his lower incisors would not have occurred.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002).  

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002).

In this case, as a dental disorder was not noted at the 
veteran's entrance examination, the presumption of soundness 
applies.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The presumption of soundness of the veteran's teeth, however, 
is rebutted by clear and unmistakable evidence that a 
congenital disorder of the teeth, namely a "Class III 
occlusion," has been diagnosed, and has categorically been 
classified as preexisting service, described upon recent VA 
medical opinion in March 2003 as a "congenital skeletal 
abnormality".  

In this regard, the Board points out that as the veteran's 
"Class III occlusion," is a characterized as a congenital 
condition, by definition, it existed prior to service.  See 
Firek v. Derwinski, 3 Vet. App. 145, 146 (1992) and Blanchard 
v. Derwinski, 3 Vet. App. 300, 301 (1992).  The veteran has 
not disputed this predicate opinion, and, in fact, has 
readily admitted to orthodontic treatment prior to service.  

Congenital or developmental defects are not considered 
diseases or injury within applicable legislation.  38 C.F.R. 
§ 3.303(c) (2003).  However, where a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  See VAOPGCPREC 82-90.  

Given the foregoing medical opinion that there was a 
congenital dental disorder that was treated in service, an 
additional opinion is needed to clarify the state of the 
medical evidence at hand.  Specifically, the staff dentist 
did not offer an opinion as to the likelihood that the 
veteran's congenital dental disorder was subjected to a 
superimposed disease or injury in service, and if so, whether 
it resulted in additional dental disability or complications.  

Further, although the VA staff dentist noted that 
"orthodontic treatment may have exacerbated the trauma to 
the veteran's front teeth, making them more susceptible to 
being loosened," the examiner did not specify whether the 
orthodontic treatment in question occurred before, during or 
after service.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should schedule the 
veteran for another VA dental examination 
by an appropriate specialist who has not 
previously examined the veteran to 
determine the current nature and extent 
severity of any dental disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
include an opinion as to the etiology of 
any dental pathology found.  The 
rationale for that opinion should be set 
forth.  The dental specialist should also 
express an opinion as to whether any of 
the veteran's dental disorders are 
congenital in nature, and or whether any 
pre-existed service. 

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner's attention is particularly 
directed to the veteran's service medical 
records, to the recent treatment records, 
to the opinion of the VA examiner who 
presented a medical opinion in March 
2003, and to the November 3, 2003 
statement from the veteran.  

The examiner should also be asked to 
answer the following specific questions 
in detail:

What is the likelihood (i.e., likely, 
unlikely, as likely as not) that any 
congenital dental disorder found was 
subjected to a superimposed additional 
disease, injury, or complication in 
service?  If it was at least as likely as 
not that any congenital disorder found 
was subjected to a superimposed 
additional disease, injury or 
complication in service, what is the 
likelihood that said superimposition led 
to the development of current additional 
dental disability?  A complete rationale 
for any opinion expressed is respectfully 
requested.  In that regard, the examiner 
should explain whether orthodontic 
treatment played any role in the 
development of a dental disorder 
manifested by shortened roots on the 
lower incisors, and if so, whether any 
orthodontic treatment that did play such 
a role occurred before, during, or after 
service.

Finally, the examiner should provide an 
opinion in response to the conjectures 
offered by the veteran in his November 3, 
2003 letter.  In particular, the examiner 
should address the claim that the 
veteran's "permanent retainer" was 
removed unnecessarily, and whether "but 
for" that removal, a dental disorder 
manifested by shortened roots on the 
lower incisors would not have developed.  


4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of service 
connection for a dental disorder 
manifested by shortened roots on the 
lower incisors.  Consideration should be 
given to the provisions of 38 C.F.R. 
§ 3.303(c) (2003) and VAOPGCPREC 82-90.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should b afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim of 
entitlement to service connection for a dental disorder, and 
may result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


